DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
2.	Acknowledgment is made of Applicant's Related U.S. Application Data: This application has PRO 62/925,572 filed 10/24/2019.
3.	Receipt of Applicant’s Amendment filed 12/21/2021 is acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/11/2021 is compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation: Statements Regarding 112(f): 6th Paragraph
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


7.	Claims 1-13 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders coupled 
8.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
9.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
10.	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
12.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
13.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claims 1-13 state:  “…a syntax for generating… an architecture configured to… a code generator configured to…” includes and are executed by hardware components and computer’s processor, as shown in Applicant’s Specifications paragraph [0051], Fig. 11, and throughout Applicant’s Specifications.  The computer functions described on claims 1-13, are non-specialized computer functions, and therefore no disclosure of an algorithm is required; however Applicant's Figs. (Specs) describe the algorithm to perform said functions.  In the case of non-specialized computer functions known prior art devices (any general purpose computer) that perform the claimed function would anticipate the limitation.
14.	It should be noted, that when the claim limitation does not use the phrase ‘‘means for’’ or ‘‘step for,’’ examiners should determine whether the claim limitation uses a nonstructural term (a term that is simply a substitute for the term ‘‘means for’’). Examiners will apply § 112 (f), to a claim limitation that uses a nonstructural term associated with functional language, unless the nonstructural term is (1) preceded by a structural modifier, defined in the specification as a particular structure or known by one 
15.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
16.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
17.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections – 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



20.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

21.	Claims 1, 8-14, 17-18 and 20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Ivanov et al. (Pub. No. US 2016/0004516 A1; hereinafter referred to as Ivanov), in view of Doyle (Patent No. US 10,528,329 B1; hereinafter referred to as Doyle).


As per claim 1, Ivanov discloses a system comprising: 
a syntax for generating a model representing data and semantics of the data (See paragraph [0037] - Ecore model); an architecture configured to accept the data according to any of a plurality of data representations (See paragraph [0065] – including other data representations); and a code generator configured to generate computer code to transform the data between the plurality of data representations by using the model as a broker between the plurality of data representations (See Fig. 1 – code generator), wherein the code generator preserves the semantics of the data during the transforming of the data (See Fig. 1, and paragraphs [0042]-[0044] – interchange format).
However, Ivanov does not explicitly states – in terms of serialized and in-memory representations of the data.
Doyle discloses a program for automatic code generation, in which semantics are preserved during the transformation - in terms of serialized and in-memory representations of the data (See column 5, lines 20-30 – preserves semantics).
Ivanov and Doyle are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Ivanov’s code generation system, which transforms data 

As per claim 8, Ivanov and Doyle disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the system further comprises an annotation to the model, and wherein the annotation provides one or more parameters for the transforming of the data between the plurality of data representations (See Ivanov’s paragraph [0066] – annotated with parameters).

As per claim 9, Ivanov and Doyle disclose the system of claim 8 (See claim 8 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the annotation is specific to a target data representation of the plurality of data representations (See Ivanov’s paragraph [0066] and Fig. 1).

As per claim 10, Ivanov discloses the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the data is existing data that is formatted according to one data representation of the plurality of data representation (See Rejection for claim 1), the system further comprising: a reverse engineering component configured to populate the model by transforming the existing data from the one data representation based on the syntax (See Ivanov’s paragraph [0012] – “reverse engineering”/converting back existing data to populate model and use the reversed model to generate new code).

As per claim 11, Ivanov disclose the system of claim 10 (See claim 10 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the reverse engineering module is further configured to parse the existing data to identify one or more data elements corresponding to the model based on the syntax (See Ivanov’s paragraph [0014] – parsing existing data).

As per claim 12, Ivanov and Elaasar disclose the system of claim 11 (See claim 11 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the reverse engineering module is further configured to specify a configuration rule for parsing the existing data according to the syntax (See Ivanov’s Fig. 1, paragraph [0014] – parsing rule for different representations).

As per claim 13, Ivanov and Elaasar disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the syntax includes a container type, and wherein the containing type is used to automatically partition the data (See Ivanov’s paragraphs [0100,0133] – container for data partition).

a method, and they are rejected with the same reasoning as applied hereinabove.

Claims 18 and 20 are essentially the same as claims 1 and 12 except that they are set forth the claimed invention as an apparatus (with the inclusion of parsing (see rejection above, p. [0014])), and they are rejected with the same reasoning as applied hereinabove.

22.	Claims 2-7, 15-16 and 19 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 103(a) as being unpatentable over the combination of Ivanov et al. (Pub. No. US 2016/0004516 A1; hereinafter referred to as Ivanov), in view of Doyle (Patent No. US 10,528,329 B1; hereinafter referred to as Doyle), and in further view of Elaasar et al. (Patent No. US 8,869,098 B2; hereinafter referred to as Elaasar).

As per claim 2, Ivanov, Doyle and Elaasar disclose the system of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the plurality of data representations includes a serialization format, and an in-memory application model (See Rejection for claim 1) and wherein the code generator preserves the semantics of foreign key modeling and resolution, feature type inheritance, or a combination thereof (See Ivanov’s paragraph [0207-0209] – preserves semantics).
constraint language.
	Elaasar discloses model transformation for code generation, which includes OCL for rule setting - constraint language (See column 6, line 26 – “MTAF also provides detailed semantics for every mapping including refinements like conditions, filters and user-defined code.  The supported languages for query code are Java and Object Constraint Language (OCL)”).
Ivanov, Doyle and Elaasar are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Ivanov’s code generation system, which transforms data between different representations; and combine it with Doyle’s semantics preservation when performing the transformation; and further combine them with Elaasar’s inclusion of OCL; thus, the combination allows mapping of rules specifying  operations of model elements when creating, manipulating and transforming, outputting validated code, while adding constraint and object query expressions (See Ivanov’s, Doyle’s and Elaasar’s abstracts/backgrounds).

As per claim 3, Ivanov, Doyle and Elaasar disclose the system of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the foreign key modeling and resolution comprise providing an application programming interface to define a relationship between a feature in the data and a referenced feature that is not in the data (See Ivanov’s paragraph [0210] – API model manipulation/transformation).

As per claim 4, Ivanov, Doyle and Elaasar disclose the system of claim 3 (See claim 3 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the application programming provides a function to retrieve the referenced feature directly based on the feature (See Ivanov’s paragraph [0092] – direct retrieval).

As per claim 5, Ivanov, Doyle and Elaasar disclose the system of claim 2 (See claim 2 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the constraint language defines a constraint representing path-based semantics on the model (See Elaasar’s column 10, lines 16-65 – path-based semantics).

As per claim 6, Ivanov, Doyle and Elaasar disclose the system of claim 5 (See claim 5 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the constraint is included in an executable target code for enforcement at run-time (See Elaasar’s column 12, line 41 – constraint enforced with configured transformation).

As per claim 7, Ivanov, Doyle and Elaasar disclose the system of claim 6 (See claim 6 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), wherein the system is further configured to: designate a name of the constraint; and provide the name as documentation of the constraint in the executable target code (See Elaasar’s column 12, Table 2).

Claims 15-16 are essentially the same as claims 2-3 except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

Claim 19 is essentially the same as claim 2 except that it is set forth the claimed invention as an apparatus, and it is rejected with the same reasoning as applied hereinabove.

Examiner’s Recommendation
23.	To advance prosecution and differentiate from cited art, Examiner recommends expanding dependent claim 7 with elements from Applicant’s Specifications and claim 12, which further defines how the enforcement is executed for generated shifter or transform code; and incorporate expanded dependent claim 7 and 12 into all the independent claims, including intervening claims (Same changes for other set of claims).
No Allowance agreement has been reached, however the recommendations made by the Examiner will overcome the cited art, and will advance prosecution. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HU  - Pub. No. US 2020/0192662 A1; which teaches: SEMANTIC-AWARE AND SELF-CORRECTIVE RE-ARCHITECTING SYSTEM.
Box  - Patent No. US 9,229,696 B2; which teaches: Common intermediate representation for data scripting language.

25.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
		
Response to Arguments
26. 	Applicant's arguments have been considered but are moot in view of new ground(s) of rejection. In these arguments applicant relies on the amended claims and not the original ones.  See above rejections under 35 USC § 103 for response to arguments. 

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        03/14/2022.